        Case 1:16-cv-08558-LGS Document 65 Filed 07/16/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------·X

 MICHAEL RICHARD KAY,
                                       Plaintiff
                           -against-                              16 Civ. 8558 (LGS)

 CARTOON NETWORK, INC., et al                                           ORDER
                           Defendants.
 -------------------------------------------------·X

LORNA G. SCHOFIELD, District Judge:

       WHEREAS, on November 8, 2017, the Court issued an Opinion granting Defendants'

motion to dismiss with prejudice. ECF 62;

       WHEREAS, on November 28, 2017, the Court endorsed a stipulation between the

parties. ECF 64. The stipulation provided that Defendants waive their right to apply for their

attorneys' fees and costs incurred in this case and that Plaintiff accepts the Court's judgment as

final and agrees not to pursue any appeal or other litigation with respect to this case. Id.;

       WHEREAS, on May 20, 2020, Plaintiff sent a letter to the Court. The letter is attached to

this Order. It is hereby

       ORDERED that the Court does not construe this letter as a motion for reconsideration.

The time to file a motion for reconsideration has passed, and construing this letter as a motion for

reconsideration may subject Plaintiff to additional fees.

       No further filings will be accepted.



Dated: July 16, 2020
       New York, New York
Case 1:16-cv-08558-LGS Document 65 Filed 07/16/20 Page 2 of 7
Case 1:16-cv-08558-LGS Document 65 Filed 07/16/20 Page 3 of 7
Case 1:16-cv-08558-LGS Document 65 Filed 07/16/20 Page 4 of 7
Case 1:16-cv-08558-LGS Document 65 Filed 07/16/20 Page 5 of 7
Case 1:16-cv-08558-LGS Document 65 Filed 07/16/20 Page 6 of 7
Case 1:16-cv-08558-LGS Document 65 Filed 07/16/20 Page 7 of 7
